Judgment of the Court of Special Sessions of the City of New York, Borough of Brooklyn [County of Kings], convicting the defendant of violation of subdivision 1 of section 484 of the Penal Law, reversed on the law, the information dismissed, and the fine remitted. The facts are affirmed. The evidence fails to establish a violation of the statute beyond a reasonable doubt. There is no presumption that the child was unaccompanied by a duly authorized adult person. Close, P. J., Carswell, Johnston, Adel and Lewis, JJ., concur.